DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 3/11/2021. Claims 1-11 are currently pending. The earliest effective filing date of the present application is 5/4/2018.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
Claim 1 – “[C]alculate, via a tax calculation engine, a tax owed and a taxing authority to which the tax is owed. . . .” See MPEP 2181. The claim limitation uses the term “ tax calculation engine,” which is a generic placeholder The generic placeholder is modified by functional language “calculate, via a tax calculation engine, a tax owed and a taxing authority to which the tax is owed. . . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. 
Claim 1 – “[I]nitiate, via a transaction initiation engine, a second cryptocurrency transaction to transfer the tax owed to a tax reserve owned by the taxing authority to initiate, via a transaction initiation engine, a second cryptocurrency transaction to transfer. . . .” The means is not modified by sufficient structure, material or acts for performing the claim. Therefore, 112(f) is invoked. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitation “tax calculation engine” and “transaction initiation engine” lack an algorithm in disclosure for preforming their respective actions.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

7.	Claim 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “tax calculation engine” and “transaction initiation engine” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure does not provide a structure or algorithm for preforming these actions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

9.	Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) a series of steps for receiving identification information, calculating a tax obligation, and transferring funds based on the calculations, which is a method of organizing human activity for fundamental economic principles or practices and/or commercial interaction. This judicial exception is not integrated into a practical application because receive an identification of an item to be purchased; receive an identification of an identity wallet for a purchaser, the identity wallet having been verified by a government or an agent thereof, using the identification of the purchaser's identity wallet, obtain verified information from the purchaser's identity wallet; using the verified information from the purchaser's identity wallet, together with the identification of the item to be purchased, calculate a tax owed and a taxing authority to which the tax is owed; based on the identification of the item to be purchased, initiate a first cryptocurrency transaction to transfer a purchase price of the item to a seller of the item; and initiate a second cryptocurrency transaction to transfer the tax owed to a tax reserve owned by the taxing authority to which it is owed do not add a meaningful limitation to the method as they are insignificant extra-solution activity and only generally link the use of the judicial exception to a particular technological environment or field of use. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a processor, a consumer device, tax calculation engine and a transaction initiation engine are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a processor, a consumer device, a tax calculation engine and a transaction initiation engine see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Allowable Subject Matter over Prior Art
10.	Claims 2-11 are objected to as being dependent upon a rejected base claim but would be potentially allowable if the claim objections, the §112 rejections, and the § 101 rejection of the rejected base claim is overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner' s statement of reasons for overcoming the prior art:
Applicant has amended the claims to overcome the prior art of the 35 USC 103 rejection by including:
1. (Currently Amended) A system for calculating and remitting tax obligations, the system comprising at least one processor, the system in communication with a consumer device, wherein the system is configured to: 
receive, via the processor, an identification of an item to be purchased from the consumer device;
receive, via the processor, an identification of an identity wallet for a purchaser, the identity wallet having been verified by a government or an agent thereof, 
using the identification of the purchaser's identity wallet, obtain, via the processor, verified information from the purchaser's identity wallet;
using the verified information from the purchaser's identity wallet, together with the identification of the item to be purchased, calculate, via a tax calculation engine, a tax owed and a taxing authority to which the tax is owed;
based on the identification of the item to be purchased, initiate a first cryptocurrency transaction to transfer a purchase price of the item to a seller of the item; and 
initiate, via a transaction initiation engine, a second cryptocurrency transaction to transfer the tax owed to a tax reserve owned by the taxing authority to which it is owed.
Claims 1-11 in the instant application overcomes the prior art is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The nearest prior art Huang (US 2014/0379531) and Allen (US 2015/0220928) do not teach a method of using a government verified digital wallet to complete a cryptocurrency purchase and to pay 
Response to Arguments
11.	Applicant’s arguments, see Remarks, filed 3/11/2021, with respect to claim objections have been fully considered and are persuasive. The claim objection of claims 1, 4, and 10 have been withdrawn. 
12.	Applicant’s arguments with respect 35 U.S.C. §112 to claim(s) 5, 7-9, and 11 have been considered but are moot because the new ground of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
13.	Applicant's arguments filed 3/11/2021 as to 35 U.S.C. §101 have been fully considered but they are not persuasive. 
Applicant argues:

    PNG
    media_image1.png
    136
    654
    media_image1.png
    Greyscale

Examiner disagrees. The completion of a financial transaction falls with in bucket of a method of organizing human activity for fundamental economic principles or practices and/or commercial interaction. See MPEP §2106.04 (a)(2), Dealertrack v. Huber, 674 F.3d 1315, 1331, 101 USPQ2d 1325, 1339 (Fed. Cir. 2012) and  Inventor Holdings, LLC v. Bed Bath Beyond, 876 F.3d 1372, 1378-79, 125 USPQ2d 1019, 1023 (Fed. Cir. 2017). 
Next, Applicant argues that their claims are directed to a technological improvement “enabling greater utility in managing workflows.” Examiner disagrees. Applicant is providing an improvement to the abstract idea and not to the underlying technology itself.
	Applicant argues:

    PNG
    media_image2.png
    369
    651
    media_image2.png
    Greyscale

Examiner disagrees. Applicant is claiming Examiner did not address newly added claim limitations, which is impossible for Examiner to address until submitted. See above §101 Rejection were these additional newly added elements are addressed. Applicant furthers the argument on Step 2B by claiming their claim set is analogous to Example 4. Examiner disagrees. Example 4 provides an improvement to the underlying GPS technology not the abstract idea, which is the opposite of what Applicant is doing. Therefore, Examiner maintains position. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407.  The examiner can normally be reached on Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.J.W./Examiner, Art Unit 3687                                                                                                                                                                                                        Michael.Walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687